Citation Nr: 9911898	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Disagreement with the rating assigned for right shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for right and left foot hallux 
valgus, recurrent cystitis and right shoulder impingement 
syndrome, each evaluated as noncompensable from December 1, 
1995; granted entitlement to a 10 percent evaluation pursuant 
to 38 C.F.R. § 3.324 (1998); and denied entitlement to 
service connection for polyarthralgias and for anxiety.  A 
notice of disagreement only as to the claims for service 
connection for anxiety and disagreement with the rating 
assigned for the right shoulder condition was received in 
April 1996.  The statement of the case was issued in May 
1996.  A substantive appeal was received in February 1997, 
which included a notice of disagreement as to the issue of 
entitlement to service connection for polyarthralgia.  A 
statement of the case pertaining to service connection for 
polyarthralgias was issued in July 1996.  The veteran 
testified at a personal hearing at the RO in August 1997, at 
which time she withdrew her appeal on the issue of 
entitlement to service connection for polyarthralgias.

By rating action in November 1997, service connection was 
granted for scars, status post bilateral tubal ligation and 
service connection was denied for a skin condition and 
fibroids.  The veteran was notified of those determinations 
and of her appellate rights by letter dated that same month.  
She has not submitted a notice of disagreement as to either 
determination and those issues are not in appellate status.



REMAND

The veteran seeks service connection for anxiety.  She 
asserts that her current anxiety disorder had its onset in 
service as the result of sexual harassment by superior 
officers.

The service medical records show that the veteran was seen in 
September and November 1994 for complaints of stress related 
to problems on the job.  The November 1994 entry noted that 
the veteran had made an "IG" report against her employer 
that had caused undue stress on the job.  The assessment was 
stress/anxiety related disorder. 

On VA general medical examination in February 1996, a history 
of chronic anxiety was noted and psychiatric evaluation was 
reported as normal.  The final diagnoses included chronic 
anxiety.  The record includes a November 1997 Vet Center 
statement indicating that the veteran had been seen from 
February 1997 to the present for counseling treatment for 
issues relating to sexual harassment during military service.  
It was noted that the veteran did not have post-traumatic 
stress disorder, but indicated that she had symptoms such as 
intrusive thoughts and difficulty sleeping.  An October 1997 
private outpatient record shows that the veteran was seen for 
complaints of lower left quadrant pain and noted that she had 
been going to school and working full time.  The assessment 
was anxiety reaction.

The record clearly reflects that there was a diagnosis of 
anxiety during service and there is a current diagnosis of 
chronic anxiety.  However, the veteran was not afforded a VA 
psychiatric examination to determine if she has a psychiatric 
disorder and, if so, whether it is as likely as not related 
to service or any occurrence therein.  As such, the Board 
finds that the case must be remanded for another examination.

Upon review of the record, the Board finds that additional 
development of the evidence should be done prior to the 
examination.  From the service medical records, it appears 
that the veteran filed a sexual harassment complaint during 
active duty.  The veteran's service personnel records have 
not been obtained nor has any "IG" report been requested.  
These records would be useful for purposes of adjudicating 
the veteran's claim and should be obtained and associated 
with claims folder.  In addition, the service medical records 
do not contain a report of examination at separation.  
However, the veteran testified that she had a physical at 
separation while stationed in Korea.  The RO should make 
another request for any additional service medical records, 
to include a separation examination report.  Finally, the 
veteran testified that all post-service treatment for anxiety 
was rendered at the Vet Center.  The file contains a November 
1997 statement of the Columbia, South Carolina Vet Center 
summarizing treatment from February to November 1997.  The RO 
should obtain all VA records of treatment for anxiety, which 
are not currently in the claims file, to include all records 
of the Vet Center.

The veteran also contends that her service connected right 
shoulder disability is more severe than currently evaluated 
and warrants more than a noncompensable rating.  The service 
connected right shoulder disability is currently rated as 
noncompensable under Diagnostic Code 8510, pertaining to 
incomplete and complete paralysis of the upper radicular 
group.  However, in the statement of the case, the RO noted 
the results of range of motion testing of the right shoulder 
on VA examination in February 1996.  The RO concluded that 
the right shoulder condition was not so disabling or 
restrictive in range of motion as to warrant a compensable 
evaluation.  The RO did not set forth the rating code 
criteria of Diagnostic Code 5201 pertaining to limitation of 
motion of the arm.  The RO appears to have considered 
limitation of motion in determining that an increased rating 
is not warranted.  The RO did not address functional 
limitation under 38 C.F.R. § 4.40 or § 4.45 regarding the 
right shoulder disability.

The RO's attention is directed to the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1995) or 38 C.F.R. § 4.45 (1995).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination and that the determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement , 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Accordingly, the Board finds that 
an additional VA examination regarding the right shoulder is 
necessary.

The Board points out that recently, the Court noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that by rating action in May 1996, 
entitlement to service connection was denied for a right 
elbow condition.  The February 1997 substantive appeal 
included disagreement with that determination, which the 
Board construes as a notice of disagreement.  However, the RO 
has not issued a statement of the case as to that issue to 
the veteran.  As such, the RO is now required to send the 
veteran a statement of the case as to this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should contact the veteran and 
request her to furnish the names and 
addresses of all private health care 
providers from whom she has received 
treatment for anxiety and the service 
connected right shoulder disability.  The 
RO should request the veteran's private 
health care records from the named 
source(s)

2.  The RO should obtain all VA records 
of treatment of the veteran for anxiety, 
which are not currently in the claims 
file, to include all records of the Vet 
Center and associate them with the claims 
file.

3.  The RO should request the veteran's 
service personnel records, "IG" file 
from service and any additional service 
medical records, including report of 
examination at separation.  All records 
obtained must be associated with the 
claims folder.

4.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
psychiatric examination to determine if 
she has a psychiatric disorder and, if 
so, whether it is as likely as not 
related to service or any occurrence 
therein.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder. 

5. After the above mentioned records have 
been requested or obtained, the veteran 
should be afforded a special VA 
orthopedic examination to determine the 
current extent of the service connected 
right shoulder disability.  Such tests as 
the examiner deems necessary should be 
performed, including range of motion and 
x-ray studies.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should be 
requested to state each of the following 
for the record:

a. The RO should furnish the 
examiner with the criteria of 
Diagnostic Codes 8510 and 5201 and 
the examiner should set forth all 
pertinent findings on examination in 
relationship to each Diagnostic Code 
criteria.

b. The examiner should comment upon 
the effects of the veteran's service 
connected right shoulder disability 
on ordinary activity and on how the 
disability impairs her functionally.

c. The examiner should be asked to 
determine whether the right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the 
examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right shoulder is used repeatedly 
over a period of time. This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare- ups.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
the opinions requested, appropriate 
corrective action is to be implemented.

7.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to service connection for a 
right elbow condition and inform her and 
her representative of the necessity of 
filing a substantive appeal if she wishes 
to perfect the appeal.

8.  When the above developments have been 
completed, each issue in appellate status 
should be readjudicated by the RO.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until she is 
further informed.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


